 Case 20-19885-ABA                         Doc 59 Filed 01/30/21 Entered 01/31/21 00:17:57                                   Desc Imaged
                                                Certificate of Notice Page 1 of 7
Information to identify the case:

Debtor 1:
                      Tina Marie Doughty                                         Social Security number or ITIN:    xxx−xx−8120
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Walter Troy Doughty                                        Social Security number or ITIN:    xxx−xx−2504
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        District of New Jersey                    Date case filed in chapter:         13      8/25/20
                                                                                 Date case converted to chapter:
Case number:           20−19885−ABA                                                                                   7      1/28/21


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility to obtain the party's
correct address, resend the returned notice, and notify this office of the party's change of address. Failure to provide
all parties with a copy of this notice may adversely affect the debtor as provided by the Bankruptcy Code.

                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     Tina Marie Doughty                                   Walter Troy Doughty

2.        All other names used in the
          last 8 years

3.      Address                                  427 Davis Ave.                                       427 Davis Ave.
                                                 Northfield, NJ 08225                                 Northfield, NJ 08225

4.      Debtor's attorney                        Tina Marie Doughty                                   Contact phone _____________
                                                 427 Davis Ave.
        Name and address                         Northfield, NJ 08225                                 Email: None

5.      Bankruptcy trustee                       Thomas J Subranni, LLC                               Contact phone (609) 347−7000
                                                 Subranni Zauber
        Name and address                         1624 Pacific Avenue
                                                 Atlantic City, NJ 08401


                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
 Case 20-19885-ABA                     Doc 59 Filed 01/30/21 Entered 01/31/21 00:17:57                                           Desc Imaged
                                            Certificate of Notice Page 2 of 7
Debtor Tina Marie Doughty and Walter Troy Doughty                                                                   Case number 20−19885−ABA


6. Bankruptcy clerk's office                   401 Market Street                                             Hours open: 8:30 AM − 4:00 p.m.,
                                               Camden, NJ 08102                                              Monday − Friday (except holidays)
   Documents in this case may be filed at this Additional information may be available at the
   address. You may inspect all records filed Court's Web Site:                                              Contact phone 856−361−2300
   in this case at this office or online at    www.njb.uscourts.gov.
   https://pacer.uscourts.gov. (800)
   676−6856                                                                                                  Date: 1/28/21

7. Meeting of creditors                          March 4, 2021 at 10:00 AM                                   Location:

   Debtors must attend the meeting The meeting may be continued or adjourned to a                            Section 341 Meeting will be
   to be questioned under oath. In a later date. If so, the date will be on the court                        conducted by telephone. Please
   joint case, both spouses must     docket.                                                                 consult the docket or contact the
   attend. Creditors may attend, but                                                                         trustee appointed to the case for
   are not required to do so.                                                                                access or call−in information.

   All individual debtors must provide picture
   identification and proof of social security
   number to the trustee at the meeting of
   creditors. Failure to do so may result in
   your case being dismissed.


8. Presumption of abuse                          The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                 Filing deadline: 5/3/21
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).

                                                 WRITING A LETTER TO THE COURT OR THE
                                                 JUDGE IS NOT A SUBSTITUTE FOR FILING
                                                 AN ADVERSARY COMPLAINT OBJECTING TO
                                                 DISCHARGE OR DISCHARGEABILITY. IN NO
                                                 CIRCUMSTANCE WILL WRITING A LETTER
                                                 PROTECT YOUR RIGHTS.


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
 Case 20-19885-ABA                   Doc 59 Filed 01/30/21 Entered 01/31/21 00:17:57                                      Desc Imaged
                                          Certificate of Notice Page 3 of 7
12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                              that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                              receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 2
      Case 20-19885-ABA                      Doc 59 Filed 01/30/21 Entered 01/31/21 00:17:57                                             Desc Imaged
                                                  Certificate of Notice Page 4 of 7
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 20-19885-ABA
Tina Marie Doughty                                                                                                     Chapter 7
Walter Troy Doughty
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0312-1                                                  User: admin                                                                 Page 1 of 4
Date Rcvd: Jan 28, 2021                                               Form ID: 309A                                                             Total Noticed: 94
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 30, 2021:
Recip ID                   Recipient Name and Address
db/jdb                 +   Tina Marie Doughty, Walter Troy Doughty, 427 Davis Ave., Northfield, NJ 08225-1909
tr                     +   Thomas J Subranni, LLC, Subranni Zauber, 1624 Pacific Avenue, Atlantic City, NJ 08401-6958
519085256              +   AC Family Spine & Rehab, 506 S. New York Rd., Galloway, NJ 08205-9761
519085194              +   APG Cardiology Group, PO Box 786061, Philadelphia, PA 19178-6061
519085200              +   APG Surgical Galloway, PO Box 786061, Philadelphia, PA 19178-6061
519085201              +   ARiA Physician Services, PO Box 8500, Philadelphia, PA 19178-8500
519085266              +   Adamucci Heating & Cooling LLC, 225 Broadway, PO Box 329, Hammonton, NJ 08037-0329
519085207              +   Advanced Radiology Solutions, PO Box 4238, Portsmouth, NH 03802-4238
519085190              +   AmeriHealth Inc., PO Box 59480, Philadelphia, PA 19102-9480
519085189              +   American Homepatient, PO Box 531673, Atlanta, GA 30353-1673
519085202              +   Apex, 2501 Oregon Pike, Ste. 102, Lancaster, PA 17601-4890
519085246              +   Apex Asset Management, 2501 Oregon Pike, Suite 120, Lancaster, PA 17601-4890
519085212              +   Aracadia Recovery Bureau, PO Box 70256, Philadelphia, PA 19176-0256
519085226              +   Assett Acceptance, LLC, PO Box 1658, Warren, MI 48090-1658
519085231              +   Atlantic Care, PO Box 786361, Philadelphia, PA 19178-6361
519085219              +   Atlantic Diagnostic Lab, 3520 Progres Dr., Suite C, Bensalem, PA 19020-5810
519085229              +   Atlantic Medical, PO Box 1564, Indianapolis, IN 46206-1564
519085210              +   Atlantic Medical Imaging, PO Box 1564, Indianapolis, IN 46206-1564
519085227              +   Bayfront Emergency Physician, 56 W. Main St. Ste. 305, Christiana, DE 19702-1503
519085222              +   Central Credit Services LLC, PO Box 15118, Jacksonville, FL 32239-5118
519085203              +   City Dermatology LLC, 9370 McKnght Road, Suite 300, Pittsburgh, PA 15237-5953
519085197              +   Department of Labor, PO Box 650, Trenton, NJ 08646-0650
519085217              +   Dept. of Education Fed Loan, PO Box 530210, Atlanta, GA 30353-0210
519085192              +   Dr. David E. Gabros, PO Box 195, Northfield, NJ 08225-0195
519085205              +   F.N.C.B., 610 Walthem Way, Sparks, NV 89437-6695
519085248              +   Fedloan Servicing, PO Box 60610, Harrisburg, PA 17106-0610
519085245              +   G.M. Financial, PO Box 181145, Arlington, TX 76096-1145
519085188              +   General Revenue Corp., 4660 Duke Dr., Suite 300, Mason, OH 45040-8466
519085241              +   Inspira Health, PO Box 650292, Dallas, TX 75265-0292
519085204              +   Jefferson Capital, PO Box 1120, Charlotte, NC 28201-1120
519085284                  Jing Ou, Egg Harbor Township, NJ 08234
519085239              +   Labcorp, PO Box 2240, Burlington, NC 27216-2240
519085262              +   Laboratory Corporation of America, PO Box 2240, Burlington, NC 27216-2240
519085214              +   Marymor Bariatrics LLC, 24 Old Covered Bridge Rd., Newtown Square, PA 19073-1202
519085242              +   Monterey Coll Svc, 4095 Avenida Dela Plata, Oceanside, CA 92056-5802
519085267                  NCO Financial Systems, PO Box Dept. 99, Wilmington, DE 19850
519085255              +   NJ Certified Dermatology PC, 1580 Lakewood Rd. , Ste 17, Toms River, NJ 08755-3287
519085258              +   National Recoveries Inc., PO Box 120666, St. Paul, MN 55112-0022
519085238              +   Northland Group Inc., PO Box 129, Thorofare, NJ 08086-0129
518937867              +   Orion, c/o of PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021
519085263              +   Penn Credit, 916 S. 14th St., PO Box 988, Harrisburg, PA 17108-0988
519085264              +   Phoenix Toxicology & Lab Service, PO Box 844679, Los Angeles, CA 90084-4679
519085254              +   Professional Pain Management, 2007 N. Black Horse Pike, Williamstown, NJ 08094-9120
519085233              +   Professional/Account Management, PO Box 1520, Milwaukee, WI 53201-1520
519085230              +   Recon Ortho Assoc II PC, PO Box 757910, Philadelphia, PA 19175-7910
      Case 20-19885-ABA                     Doc 59 Filed 01/30/21 Entered 01/31/21 00:17:57                                             Desc Imaged
                                                 Certificate of Notice Page 5 of 7
District/off: 0312-1                                                  User: admin                                                                Page 2 of 4
Date Rcvd: Jan 28, 2021                                               Form ID: 309A                                                            Total Noticed: 94
519085195              +   Recon Ortho Assoc OC, PO Box 757910, Philadelphia, PA 19175-7910
519085199              +   Relieve Us, PO Box 776, Lancaster, PA 17608-0776
519085185              +   Relievus, 813 East Gate Drive, Suite B, Mt. Laurel, NJ 08054-1238
519085184              +   Rialto Recovery, 39-57 Jefferson St., Passaic, NJ 07055-6550
519085213              +   Rickart Collection Systems, 575 Milltown Road, PO Box 7242, North Brunswick, NJ 08902-7242
519085261              +   Rickart Collections Systems, 575 Milltown Road, PO Box 7242, North Brunswick, NJ 08902-7242
519085257              +   Seaview Dental Arts, 529 South New York Rd., Galloway, NJ 08205-9764
519085252              +   Shore Medical Center, PO Box 549, ATimonium, MD 21094-0549
519085268              +   Shore Orthopaedic University, 710 Center Street, Somers Point, NJ 08244-1875
519085218              +   South Jersey Auto Finance, 1210 Delsea Drive, Glassboro, NJ 08028-1446
519085211              +   Stuart W. Honick, Cape Medical Billing, PO Box 670, Cape May Court House, NJ 08210-0670
519085224              +   The Dental Comfort Zone, 2734 Stret Rd., Bensalem, PA 19020-2603
519085247                  US Dept. of Education, Suite 800, Falls Chruch, VA 23323
519085221              +   United Revenue Collection Service, PO Box 1184, Langhorne, PA 19047-6184
519085232                  University of Phoenix, FBCS, 33o Warminster Rd., Hatboro, PA 19040
519085225              +   Vein Clinics of America, 2001 Butterfield Rd., Ste. 300, Downers Grove, IL 60515-1069
519085240              +   Vengroff Williams, PO Box 4155, Sarasota, FL 34230-4155
519085253              +   Visionworks, PO Box 846338, Dallas, TX 75284-6338

TOTAL: 63

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: usanj.njbankr@usdoj.gov
                                                                                        Jan 28 2021 22:04:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Jan 28 2021 22:04:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
519085215              + EDI: AFNIRECOVERY.COM
                                                                                        Jan 29 2021 02:18:00      AFNI Inc., PO Box 3517, Bloomington, IL
                                                                                                                  61702-3517
518958567                  EDI: PHINAMERI.COM
                                                                                        Jan 29 2021 02:18:00      AmeriCredit Financial Services, Inc., dba GM
                                                                                                                  Financial, P O Box 183853, Arlington, TX 76096
519052696                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jan 28 2021 23:20:06      Ashley Funding Services, LLC, Resurgent Capital
                                                                                                                  Services, PO Box 10587, Greenville, SC
                                                                                                                  29603-0587
519085198              + Email/Text: nicole.watts@atlanticare.org
                                                                                        Jan 28 2021 22:02:00      Atlantic Care Regional Med. Ctr., PO Box 786361,
                                                                                                                  Philadelphia, PA 19178-6361
519085269              + Email/Text: jgardner@bacharach.org
                                                                                        Jan 28 2021 22:05:00      Bacharach Institute for Rehab, 61 W. Jimmy Leeds
                                                                                                                  Rd., Pomona, NJ 08240-9102
519085265              + Email/Text: clientrep@capitalcollects.com
                                                                                        Jan 28 2021 22:05:00      Capital Collection, PO Box 150, West Berlin, NJ
                                                                                                                  08091-0150
519085206              + EDI: CAPITALONE.COM
                                                                                        Jan 29 2021 02:18:00      Capital One, PO Box 5253, Carol Stream, IL
                                                                                                                  60197-5253
519085244              + EDI: CAPITALONE.COM
                                                                                        Jan 29 2021 02:18:00      Capital One, PO Box 30281, Salt Lake City, UAT
                                                                                                                  84130-0281
519085191              + Email/Text: bankruptcy.notifications@fisglobal.com
                                                                                        Jan 28 2021 22:04:00      Consumer Relations, 7805 Hudson Rd., Suite 100,
                                                                                                                  Woodbury, MN 55125-1595
519085209              + EDI: CONVERGENT.COM
                                                                                        Jan 29 2021 02:18:00      Convergent Outsourcing Inc., 800 SW 39th St.,
                                                                                                                  Suite #100, PO Box 9004, Renton, WA
                                                                                                                  98057-9004
519085236              + EDI: CCS.COM
                                                                                        Jan 29 2021 02:18:00      Credit Collection Services, 725 Canton Street,
                                                                                                                  Norwood, MA 02062-2679
519054928              + EDI: IRS.COM
                                                                                        Jan 29 2021 02:18:00      Department of Treasury, Internal Revenue Service,
                                                                                                                  P O Box 7346, Philadelphia, PA 19101-7346
519085243              + Email/Text: bankruptcy@fncbinc.com
                                                                                        Jan 28 2021 22:02:00      FNCB Inc., PO Box 51660, Sparks, NV
      Case 20-19885-ABA                   Doc 59 Filed 01/30/21 Entered 01/31/21 00:17:57                                         Desc Imaged
                                               Certificate of Notice Page 6 of 7
District/off: 0312-1                                               User: admin                                                             Page 3 of 4
Date Rcvd: Jan 28, 2021                                            Form ID: 309A                                                         Total Noticed: 94
                                                                                                            89435-1660
519085234             + Email/Text: bankruptcy@fncbinc.com
                                                                                   Jan 28 2021 22:02:00     First National Collection Bureau, PO Box 51660,
                                                                                                            Sparks, NV 89435-1660
519085186                EDI: AMINFOFP.COM
                                                                                   Jan 29 2021 02:18:00     First Premier, 3820 N. Louise Ave., Sioux Falls,
                                                                                                            SD 57107-0145
519085235             + EDI: CCS.COM
                                                                                   Jan 29 2021 02:18:00     Geico Indemnity Company, Payment Processing
                                                                                                            Center, PO Box 55126, Boston, MA 02205-5126
519085259             + EDI: IIC9.COM
                                                                                   Jan 29 2021 02:18:00     I.C. Systems, 444 Highway 96 East, PO Box
                                                                                                            64318, St. Paul, MN 55127-2557
518953352                EDI: JEFFERSONCAP.COM
                                                                                   Jan 29 2021 02:18:00     Jefferson Capital Systems LLC, Po Box 7999,
                                                                                                            Saint Cloud Mn 56302-9617
518965273                Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Jan 28 2021 23:19:02     LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                            PO Box 10587, Greenville, SC 29603-0587
519085216             + EDI: MID8.COM
                                                                                   Jan 29 2021 02:18:00     Midland Credit Management, PO Box 60578, Los
                                                                                                            Angeles, CA 90060-0578
519085187                EDI: CBS7AVE
                                                                                   Jan 29 2021 02:18:00     Midnight, 1112 7th Ave., Monroe, WI 53566-1364
519085208                Email/Text: bankruptcy@nationalcreditsystems.com
                                                                                   Jan 28 2021 22:02:00     National Credit Systems Inc., PO Box 312125,
                                                                                                            Atlanta, GA 31131
519085249             + EDI: PRA.COM
                                                                                   Jan 29 2021 02:18:00     Portfolio Recovery Ass., PO Box 12914, Norfolk,
                                                                                                            VA 23541-0914
519085260             + Email/Text: Supportservices@receivablesperformance.com
                                                                                   Jan 28 2021 22:05:00     RPM, 20816 44th Ave. W, Lynnwood, WA
                                                                                                            98036-7799
519085223             + Email/Text: jboehler@shorememorial.org
                                                                                   Jan 28 2021 22:05:00     Shore Medical Center, 100 Medical Center Way,
                                                                                                            Somers Point, NJ 08244-2300
519085196             + EDI: SWCR.COM
                                                                                   Jan 29 2021 02:18:00     Southwest Credit Systems LP, 4120 International
                                                                                                            Pkwy. Suite 1100, Carrollton, TX 75007-1958
519085283                EDI: AISTMBL.COM
                                                                                   Jan 29 2021 02:18:00     TMobile, PO Box 37380, Albuquerque, NM
                                                                                                            87176-7380
519085220             + EDI: WFFC.COM
                                                                                   Jan 29 2021 02:18:00     Wells Fargo Bank, NA, PO Box 6995, Portland,
                                                                                                            OR 97228-6995
519085193             + EDI: COMCASTCBLCENT
                                                                                   Jan 29 2021 02:18:00     XFinity Comcast, 676 Island Pond Rd.,
                                                                                                            Manchester, NH 03109-5420

TOTAL: 31


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
519085228       *+            AFNI, PO Box 3517, Bloomington, IL 61702-3517
519085183       *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                              19101-7346, address filed with court:, IRS, 5218 Atlantic Avenue, Mays Landing, NJ 08330
519085250       *P++          PORTFOLIO RECOVERY ASSOCIATES LLC, PO BOX 41067, NORFOLK VA 23541-1067, address filed with court:,
                              Portfolio Recovery Ass. LLC, PO Box 12914, Norfolk, VA 23541
519085237       *+            Professional Account Management LLC, PO Box 1520, Milwaukee, WI 53201-1520
519085251       *+            United Revenue Collection Service, PO Box 1184, Langhorne, PA 19047-6184

TOTAL: 0 Undeliverable, 5 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
     Case 20-19885-ABA            Doc 59 Filed 01/30/21 Entered 01/31/21 00:17:57                        Desc Imaged
                                       Certificate of Notice Page 7 of 7
District/off: 0312-1                                  User: admin                                               Page 4 of 4
Date Rcvd: Jan 28, 2021                               Form ID: 309A                                           Total Noticed: 94

belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 30, 2021                             Signature:       /s/Joseph Speetjens
